Rose, J.,
dissenting.
In my judgment the doctrine announced in the majority opinion and in the concurring opinion fastens upon cities a new and indefensible liability for the wrongs of strangers. A person on the city pay roll as a policeman, but in charge of a municipal garage where automobiles are repaired for the police department, permitted a stranger to go to another garage for a rubber tube. The stranger took a powerful automobile belonging to another stranger, and while rushing along a public street negligently killed a man. For the negligence or wrong thus described, the city in this lawsuit was adjudged to pay $8,877. In affirming the judgment, as I view the decision, negligence is traced from the dangerous agency of a stranger’s rapidly-moving automobile in.a populous city to another stranger, and from the latter through a policeman or foreman of a municipal repair shop to the city itself. I cannot agree with the majority. In my opinion the conclusion has no substantial foundation in fact or law. The private citizens who bear the pecuniary burdens of municipal government ought to' find the limits of official power in state statutes, in ordinances enacted pursuant to those statutes, and in contracts .or employments authorized by such statutes and ordinances. I do not observe in *338the majority opinions, in the record, or in the arguments any reference to a statute, an ordinance, a contract, or an employment conferring upon the .policeman or foreman in charge of the municipal garage authority to send a stranger, in a powerful and dangerous automobile belonging to another stranger, through the streets of a populous city to get a rubber tube. Municipal power making a city and its inhabitants liable for the wrongs, of strangers should not emanate from the whim or caprice of a policeman or foreman of a municipal garage. Following a former opinion holding in effect that the policeman or foreman cannot be summarily removed, his implied power to speak for the city and to make it liable in damages for the wrongful acts of strangers will, in my view of the decision, add a new and startling chapter to municipal law. Such power, if granted, ought to come from the legislature. If the duties of the policeman or foreman in the municipal repair shop required the use of a rubber tube, his implied power in that respect went no further than to get it himself or to employ an available, independent contractor engaged in furnishing a recognized messenger service — an agency without power to create a municipal liability for damages. Under existing conditions the doctrine announced in the majority opinion and in the concurring opinion should, in my judgment, be rejected.